***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             STATE v. GRIFFIN—CONCURRENCE

   McDONALD, J., concurring. I agree with and join the
majority opinion, in which the majority concludes that
the trial court correctly determined that the evidence
seized from the residence of the defendant, Bobby Grif-
fin, was not discovered as a result of an unlawful search
and that the incriminating statements he made during
his interrogation at the police station were not involun-
tary. Although I strongly disapprove of several of the
tactics employed by the interrogating police officers
and can easily envision a case in which those tactics
could work collectively to overbear a suspect’s will,
my review of the video recording of the interrogation
persuades me that this is not such a case, for the reasons
identified in the majority opinion. I write separately to
add my voice to the view set forth in part III of the
concurring and dissenting opinion about the dangers
of effectively sanctioning the practice by the police of
lying to suspects in interrogations. I, too, would urge
our state and local police to abandon this pernicious
practice before legislative or judicial action is deemed
necessary. In the meantime, I agree that the concerns
raised by the concurring and dissenting justice warrant
giving greater weight to such lying in assessing the
voluntariness of a confession under the totality of the
circumstances. Even affording the lies made to the
defendant in the present case such weight, I remain
convinced that his confession was voluntary.